Citation Nr: 0033478	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for depression.

3.  Evaluation of service-connected residuals, cervical 
injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from August 1987 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In January 1993, the RO granted service 
connection for residuals of a cervical injury, and assigned a 
0 percent evaluation.  The veteran appealed the issue of 
entitlement to a higher evaluation.  In July 1998, the RO 
denied claims of entitlement to service connection for a 
lumbar spine disorder, and depression, and denied claims of 
entitlement to higher ratings for service-connected scars, 
thorax, head, left hand, left leg and anterior chest, 
evaluated as 0 percent disabling, and scar, right leg, 
evaluated as 0 percent disabling.  Notices of disagreement 
were received as to the denials of service connection for 
depression and a lumbar spine disorder, and the evaluation of 
residuals, cervical injury, and these are the only claims 
before the Board at this time.  See 38 C.F.R. § 20.201 
(2000).  In addition, the Board notes that although the RO 
granted a higher rating for service-connected residuals of a 
cervical injury in July 1998, to the extent that it assigned 
a 10 percent evaluation, the increased rating issue remains 
in appellate status since this increase did not constitute a 
full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The veteran's claims of entitlement to service connection for 
depression and a lumbar spine disorder are the subject of the 
REMAND portion of this decision.





FINDING OF FACT

The veteran's residuals, cervical injury, is manifested by 
complaints of pain, and no more than slight limitation of 
motion, with no evidence of cervical spine pathology, muscle 
atrophy or neurological involvement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals, cervical injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the claims file was apparently 
lost by the RO, and that the claims file has been 
reconstructed. 

The RO has granted service connection for residuals, cervical 
injury.  The RO has assigned an effective date for the 
veteran's 10 percent rating commensurate with the date of 
service connection, i.e, December 13, 1991.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for residuals, cervical injury, for the 
period from December 13, 1991 to the present.  The Board has 
reviewed all the evidence of record and concludes that the 
disorder has not significantly changed and that a uniform 
rating is appropriate.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000). 

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2000).  In this case, the 
veteran's residuals, cervical injury, appears to be most 
analogous to limitation of motion of the cervical spine, as 
contemplated in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290, 
and this is the diagnostic code assigned by the RO.  Under DC 
5290, a 10 percent evaluation will be assigned where there is 
a slight limitation of motion in the cervical spine.  A 20 
percent evaluation will be assigned where the limitation of 
motion is moderate, and a 30 percent evaluation will be 
assigned where the limitation of motion is severe.  38 C.F.R. 
§ 4.71a.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's residuals, cervical 
injury, for the period from December 13, 1991 to the present.  
Service medical records show that the veteran sustained 
lacerations to his scalp, and a mild cerebral concussion, 
during a motor vehicle accident in August 1990.  The medical 
evidence dated subsequent to the accident does not contain 
any findings for the period from December 13, 1991 to the 
present which show that the veteran has had a range in motion 
in his cervical spine which, when combined with his 
functional loss due to pain and weakness, is more 
representative of a moderate limitation of motion.  In this 
regard, VA is required to take pain symptoms and weakness 
into account, to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  In this case, the medical 
evidence includes reports from Dr. Guy B. Smith which show 
that the veteran received occasional treatment for neck pain 
in 1992, with complaints of pain but no evidence of 
pathology, atrophy or neurological involvement.  Records from 
Dr. Benton note three treatments for cervical lymphadenitis 
in 1992.  In an October 1997 VA examination report, he is 
noted to have complained of neck popping, decreased 
concentration and daily pain, with range of motion impaired 
by headaches on occasion.  On examination, the neck had 60 
degrees of flexion, 40 degrees of extension, 40 degrees of 
inclination to the left and right, and 60 degrees of 
rotation, bilaterally.  Reflexes in the upper extremities 
were physiological, and there were no sensory defects or 
intrinsic muscle changes.  The hands had excellent pinch, 
hook and grasp.  X-rays were essentially negative.  The 
relevant impression was "by history, cervical trauma, 
sprain, 'whiplash.'"  The examiner further indicated that 
there was no evidence of impairment, and that the diagnosis 
was essentially the patient's self-diagnosis.  A letter from 
Anthony I. Doncheff, D.C., indicates that the veteran 
received eight chiropractic treatments between June and 
October of 1993 for complaints that included chronic neck 
pain.  A letter from Steven D. Winters, M.D., dated in 
October 1996, notes cervical motion of the chin to the chest 
wall, neck extension to 50 degrees, rotation to 50 degrees, 
bilaterally, and 50 degrees of lateral bending, bilaterally.  

In summary, the only specific findings showing the veteran's 
range of motion in his cervical spine are the range of motion 
studies in the October 1992 VA examination report and Dr. 
Winters' October 1996 report, which are not representative of 
a moderate limitation of motion.  Although the veteran has 
complained of neck pain, there is a complete lack of evidence 
showing any significant cervical spine pathology, neurologic 
deficit or muscle atrophy.  X-rays of the veteran's cervical 
spine have been normal.  The VA examiner essentially stated 
that the diagnosis of cervical trauma, sprain and whiplash 
were by history, and amounted to a self-diagnosis.  Even if 
we accept the veteran's testimony regarding pain, there is no 
significant evidence that the pain limits function beyond 
that contemplated by the current evaluation.  In light of the 
foregoing, the Board concludes that there is no medical or 
factual basis upon which to conclude that a rating in excess 
of 10 percent is warranted even with consideration of 
functional loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, DC 5290; DeLuca, supra.  To that extent, the written 
and oral testimony of the veteran as to an increased level of 
severity of the disability at issue is unsupported.  

As a final matter, the veteran was separated from service in 
December 1991, and the RO has assigned an effective date for 
service connection (and for the veteran's 10 percent rating) 
of December 13, 1991 .  As such, a schedular evaluation in 
excess of 10 percent is not for assignment for the period 
from December 13, 1991 to the present.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  

In finding that an increased evaluation is not warranted for 
the veteran's residuals, cervical injury, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claim, such rule is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals, cervical injury, is denied.


REMAND

By cover letter, dated July 29, 1998, the RO denied the 
appellant's claim for a lumbar spine disorder.  A Notice of 
Disagreement (NOD) with this decision was received in 
November 1998.  By cover letter, dated November 22, 1999, a 
Statement of the Case (SOC) was sent to the veteran.  The 
veteran's Substantive Appeal contains a date stamp showing 
that it was received by the veteran's representative, the 
Arkansas Department of Veterans Affairs (hereinafter 
"ADVA") on January 24, 2000.  A VA date stamp indicates 
that the Substantive Appeal was received by VA on February 2, 
2000.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a  timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) had held that 
"jurisdiction does indeed matter and it is not  'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Court has further indicated that "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991).

Generally, the Board would address the issue of timeliness of 
the substantive appeal.  However, since the issue was denied 
on the basis of not well grounded, a new law must be 
considered. 

With regard to the claim for depression  and a lumbar 
disorder, the Board notes that these claims were denied by 
the RO as not well grounded.  During the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for depression and a lumbar spine disorder.  Under 
the circumstances, the Board has determined that it cannot 
issue a decision on the veteran's claim(s) without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the veteran's claim(s) under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the 
claims, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000, and the RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  

2.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claims.  
If the veteran has or can obtain evidence 
that establishes that he has depression 
and/or a lumbar spine disorder that are 
related to his service, that evidence 
must be submitted by him to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



